              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    Case No. 20-CR-153-JPS-JPS
 v.

 MARQUIS MARTIN,
                                                                   ORDER
                      Defendant.


       On October 20, 2020, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Count One of the Indictment.

(Docket #8). The parties appeared via video conference before Magistrate

Judge Nancy Joseph on November 9, 2020 to conduct a plea colloquy

pursuant to Federal Rule of Criminal Procedure 11. (Docket #11). Defendant

entered a plea of guilty as to Count One charged in the Indictment. (Id.)

After cautioning and examining Defendant under oath concerning each of

the subjects mentioned in Rule 11, Magistrate Judge Joseph determined that

the guilty plea was knowing and voluntary, and that the offense charged

was supported by an independent factual basis containing each of the

essential elements of the offense. (Docket #11 and #12).

       Thereafter,   Magistrate    Judge   Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #12). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections



  Case 2:20-cr-00153-JPS Filed 12/01/20 Page 1 of 2 Document 13
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection. The Court has

considered Magistrate Judge Joseph’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #12) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 1st day of December, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00153-JPS Filed 12/01/20 Page 2 of 2 Document 13
